Citation Nr: 1825372	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include depressive disorder and personality disorder with history of polysubstance abuse, from March 14, 2011 to April 29, 2015, and in excess of 70 percent from April 30, 2015. 

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from November 2012, June 2014, and September 2017 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issues of increased rating for left ear hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since March 14, 2011, the Veteran's PTSD resulted in disability more nearly approximating occupational and social impairment with deficiencies in most areas, due to such symptoms as depressed mood, anxiety, flashbacks, intrusive thoughts, hypervigilance, chronic sleep impairment, panic attacks, suicidal ideation, socially-isolative behaviors, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's PTSD did not cause total social and occupational impairment.

3.  Hearing loss of the right ear was not caused by service and did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent from March 14, 2011 to April 29, 2015 for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 70 percent from April 30, 2015 for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria to establish service connection for hearing loss of the right ear have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters sent to the Veteran in May 2011 and April 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with Social Security Administration (SSA), VA, and private medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in October 2012, April 2014, and April 2015.  An additional opinion regarding the Veteran's right ear hearing loss service connection claim was obtained from a VA examiner in August 2017.  The VA examiners provided clear explanations in support of their opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Accordingly, the duty to assist has been met.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the Schedule for Rating Disabilities to the Veteran's current symptomatology.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

A 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For increased ratings claims that arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  Id.

In statements from June 2011 and April 2014, the Veteran explained that he has PTSD as a result of a military sexual trauma.  He reported having nightmares and daily thoughts about the event, as well as problems with authority, suicide attempts, and substance abuse problems.  The Veteran stated he has panic attacks, and verbal outbursts towards co-workers.  Statements from the Veteran's spouse and friend submitted in November 2011 and April 2014 indicate the Veteran has extreme mood swings and is verbally abusive. 

A review of private, SSA, and VA medical records revealed that since 2001, the Veteran has repeatedly sought mental health treatment due to PTSD symptoms and substance abuse.  At various periods throughout the treatment record the Veteran reported being homeless, and he was on and off prescribed anti-depressant medications.  Private medical records show that between 2001 and 2006, the Veteran was hospitalized on more than five occasions due to suicidal ideation and/or depression.  

VA treatment records from March and April 2002 indicate the Veteran was enrolled in a VA rehabilitation therapy program.  The Veteran reported being depressed for most of his life, and having suicidal ideation, sleep disturbance, and difficulty concentrating.  In May 2002, the Veteran was discharged from the program because VA staff believed the Veteran was a risk to a female staff member based on comments he made about her.  Though the Veteran admitted to making the comments, he denied having any intentions to harm or be inappropriate towards the staff member. 

Between 2004 and 2007, the Veteran attended VA group therapy and had several psychological evaluations with VA mental health professionals.  The Veteran often reported being depressed and having suicidal ideations.  He was prescribed anti-depressant medication but did not take it consistently.  At an April 2007 SSA mental health assessment, the Veteran reported that he was crazy and that he had problems with his concentration, memory, understanding, following instructions, and getting along with others.  

The Veteran was enrolled in a VA rehabilitation and recovery center from June 2009 through July 2012.  He was diagnosed with major depressive disorder, PTSD, borderline personality disorder, and polysubstance dependence.  During this period the Veteran was not considered to be a safety concern and he denied having suicidal ideations.  In February 2011, treatment notes show his depression had improved and he maintained his sobriety.  However, by May 2011, the Veteran had a substance abuse relapse.  

In October 2012, the Veteran was afforded a VA PTSD examination.  The Veteran reported that following the assault during service, his functioning deteriorated.  He reported having difficulty trusting people, being suspicious, and having impaired ability to develop and maintain relationships due to anger.  The examiner noted the Veteran had good hygiene, no suicidal ideations, his panic attacks occurred weekly or less, and he did not have any obsession rituals or impaired impulse control.  He diagnosed the Veteran with PTSD, major depressive disorder, and polysubstance dependence.  The Veteran's PTSD and depression symptoms included recurrent thoughts and flashbacks, depressed mood, anxiety, chronic sleep impairment, mood and motivation disturbances, difficulty adapting to stressful circumstances, irritability, anger outbursts, difficulty concentrating, and exaggerated startle response. 

From 2013 through 2014, the Veteran received VA substance abuse treatment along with group mental health therapy.  In December 2013, the Veteran reported he was doing great, had been sober for one year, and was ready to buy a house.  He also stated he had not been suicidal in a long time and everything was going well.  The VA psychiatrist noted the Veteran was groomed well, his anxiety was within normal limits, and his current medication management would continue.  However, treatment notes from April 2014 indicate the Veteran continued to require better coping skills and it was suggested he have psychotherapy consult. 

In April 2014, the Veteran was afforded another VA PTSD examination.  The Veteran reported that his mistrust of others prevents him from having friends or joining social organizations.  The examiner observed the Veteran was mildly anxious, his affect was broad, and his behavior was normal.  The examiner noted the Veteran's symptoms included recurrent and distressing thoughts and dreams of the traumatic event, avoidance of internal and external reminders of the event, persistent and exaggerated negative beliefs about oneself and others, detachment from others, hypervigilance, problems with concentration, sleep disturbance, and exaggerated startle response.  The Veteran was also found to have anxiety, suspiciousness, panic attacks that occurred weekly or less often, disturbances of mood, and difficulty establishing and maintaining work and social relationships. 

The VA examiner stated the Veteran's memory appeared grossly intact.  He had no suicidal or homicidal ideations, and reported only occasional panic attacks. Additionally, the Veteran was found to have some ongoing anxiety, some of which may relate to his PTSD hypervigilance.  The Veteran's impulse control was adequate.  Thoughts of the traumatic event were triggered when the Veteran sees men who resemble the perpetrator.  

In April 2015, the Veteran was afforded another VA PTSD examination.  The Veteran reported being enrolled in a substance abuse treatment program.  He also reported that though he had no incidents of physical aggression, he was verbally aggressive on numerous occasions and was paranoid.  The Veteran stated he had recently quit his job because he could not handle being around others.  He denied having suicidal and homicidal ideations.  Symptoms experienced by the Veteran included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty with social and work relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The Veteran also reported his PTSD symptoms are triggered by men of the same race as his attacker. 

The examiner observed the Veteran's grooming and hygiene were good.  The Veteran appeared anxious and paranoid, and his affect was flat.  It was the examiner's clinical opinion that the limitations on the Veteran's life due to PTSD are probably contributing to the emergence of major depressive symptoms as well. Additionally, the examiner found the Veteran had extreme functional impairment due to his PTSD.

The Veteran continued to receive VA mental health treatment from 2015 through 2017.  He denied having suicidal or homicidal ideations.  In October 2015 the Veteran stated he had increased anxiety, especially in public places.  He stated he feels anxious when he sees men of the same race as the man who attacked him in the military.  The Veteran reported that he thinks of the in-service event daily and, at times, his anxiety prevents him from attending his VA therapy sessions even though he knows he will be safe there.  February 2016 treatment records show the Veteran was engaged in therapy and continued to work towards his goals, but struggled with his sobriety.  In September 2017 the Veteran reported that he continued to experience depression but it had improved. 

At the November 2017 hearing, the Veteran testified that because of his PTSD symptoms, he has been homeless for most of his life and he either quits or is fired from nearly all of his jobs.  He also testified that he experiences memory loss, paranoia, and panic attacks.  Additionally, he testified that he has not had violent incidents, no longer uses drugs, but continues to have suicidal ideations, anxiety and does not maintain his hygiene.  He reported that he has attended group therapy every week for the past three to four years.

The Veteran's PTSD with major depressive disorder and polysubstance abuse manifested as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  His disability demonstrated with symptoms such as suicidal ideation, depressed mood, anxiety, paranoia, hypervigilance, daily distressing memories, difficulty concentrating, chronic sleep impairment, panic attacks, verbal aggression, angry outbursts, socially-isolative behaviors, and difficulty maintaining effective work and social relationships.  A 70 percent rating most closely approximates the Veteran's symptoms for the entire period of the appeal.  See 38 C.F.R. § 4.7.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease as incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires (1) evidence of a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303 (b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss, an organic disease of the nervous system, is a chronic condition listed under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be established for hearing loss based upon a legal presumption by showing that a disorder manifested itself to a compensable degree within one year from the date of separation from service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service personnel records reflect that his military occupational specialty (MOS) was in the Field Artillery.  In his February 2013 Notice of Disagreement (NOD), the Veteran stated the executive officer of his company did not stress the importance of wearing ear plugs around artillery charges.  At the November 2017 hearing, the Veteran testified that his right ear hearing loss has worsened over the years.  He stated he has to listen to the radio at a high volume and he has trouble with conversations that are not face-to-face. 

The Veteran's in-service medical history and examination reports from December 1972 show his health was normal and he did not have any problem with his ears.  An audiometer examination shows the Veteran's puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
n/a
15

Medical history and examination reports from November 1973 show the Veteran's ears were again marked as normal.  His puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
n/a
5

In October 2012, the Veteran had a VA audiological examination.  His CNC test results and puretone thresholds, in decibels, were as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
25
20
25
25
96

The Veteran had an additional VA audiological examination in April 2015.  His CNC test results and puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
35
35
40
45
100

At the October 2012 VA examination, the Veteran's audiometric test results indicated he had sensorineural hearing loss in the right ear.  The VA examiner confirmed the claims file was reviewed, and opined that the Veteran's hearing loss was not caused by or a result of an event in military service.  The examiner noted that the Veteran's December 1972 induction physical and his November 1973 separation physical reveal normal hearing with no significant threshold shift.  The examiner also stated that since hearing loss due to noise occurs at the time of the exposure and not subsequently, the Veteran's hearing loss could not be linked to service noise exposure.

The April 2015 VA examiner stated an etiology opinion was not requested.  The examiner found that the Veteran had mild to moderate neural hearing loss in the right ear. 

An additional VA medical opinion regarding the Veteran's right ear hearing loss was provided in August 2017.  An audiometric test was not conducted but the examiner confirmed the file was reviewed.  The examiner stated the Veteran's in-service audiological examination results showed normal hearing for the right ear.  Additionally, the examiner indicated the Veteran's right ear hearing was within normal limits in 2012, and until that time there was no further progression of hearing loss noted for the right ear since the Veteran left service in 1973.  The examiner opined that the right ear hearing loss found during the 2015 VA examination was less likely than not a result of the Veteran's military duties due to hazardous noise exposure.  

The preponderance of the evidence is against a finding that his hearing loss was caused by his active service.  The Veteran is competent to state that he was exposed to noise during service.  However, as a lay person, he is not competent to establish that his current right ear hearing loss onset as a result of any in-service noise exposure, nor offer an opinion regarding the complex medical issue of the etiology of any current hearing loss.  See Layno, 6 Vet. App. at 469.

In-service medical records do not reflect that the Veteran experienced any hearing loss during service and there was no indication of any trouble with the Veteran's right ear during service.  His current hearing loss did not manifest until 2012, nearly 40 years after the Veteran separated from service.  The October 2012 and August 2017 VA examiners opined the Veteran's right ear hearing loss was not related to the Veteran's exposure to noise during service.  There are no other opinions or medical evidence of record to support a finding that the Veteran's current right ear hearing loss is related to his service.  

The claim of entitlement to service connection for right ear hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial disability rating of 70 percent from March 14, 2011 to April 29, 2015, for PTSD, to include depressive disorder and personality disorder with history of polysubstance abuse, is granted.

A disability rating in excess of 70 percent from April 30, 2015, for PTSD, to include depressive disorder and personality disorder with history of polysubstance abuse, is denied.

Service connection for right ear hearing loss is denied. 


REMAND

In his November 2017 hearing testimony, the Veteran contended his service-connected left ear hearing loss has worsened since his April 2015 VA examination.  

The claim for entitlement to a TDIU is inextricably intertwined with the Veteran's increased rating claims.  Thus, adjudication of the TDIU claim is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his left ear hearing loss. 

The entire VBMS file, including a copy of this Remand, should be made available to and be reviewed by the VA examiner.  

All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. 

Specifically as to any reported worsening, the examiner must provide a complete explanation as to findings. 

The examiner's attention is drawn to the following:

a) December 1972 Report of Medical Examination - Audiometric examination findings

b) November 1973 Report of Medical Examination - Audiometric examination findings

c) October 2012 VA Examination Report - Audiometric examination findings

d) April 2015 VA Examination Report - Audiometric examination findings and medical opinion

e) May 2016, June 2016, and July 2017 VA Medical Records - Veteran was noted to not be hard of hearing

f) November 2017 Hearing Transcript - Veteran testified his hearing loss has worsened, he does not use hearing aids, he has to ask others to repeat what they have said, and he has problems understanding conversations that are not face-to-face

2.  After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal, including TDIU, on the basis of the additional evidence.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


